Citation Nr: 1418462	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral foot disability, to include bunions, status post bunionectomy.

4.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a neurological condition of the bilateral feet and/or service-connected disabilities.

5.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a neurological condition of the bilateral feet.  

6.  Entitlement to a compensable evaluation for a left inguinal hernia repair.

REPRESENTATION

Appellant represented by:	Colin Kemmerly, Private Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in August 2007, September 2008, and August 2010 by Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia, and Montgomery, Alabama.  Jurisdiction currently rests with the RO in Montgomery, Alabama.

In October 2013 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript is of record.

The claim of service connection for a depressive disorder has been recharacterized as a claim for service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for bunions, status post bilateral bunionectomies, has been recharacterized as shown on the title page.

The issue of entitlement to an increased evaluation for hyperechoic scar tissue, left inguinal hernia repair has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a bilateral foot disability and an acquired psychiatric disability; entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral neurological condition of the feet; and entitlement to a compensable evaluation for left inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a back disability was denied in an unappealed April 2006 decision on the basis that the Veteran did not have a diagnosed back disability.

2.  The evidence received since the April 2006 rating decision was not previously considered by agency decision makers, but it does not relate to an unestablished fact necessary to substantiate the claim for a back disability and does not raise a possibility of substantiating the claim.

3.  Service connection for a bilateral foot disability was denied in an unappealed April 2006 decision on the basis that the Veteran did not have a diagnosed foot disability that had been incurred in service.

4.  Evidence received since the April 2006 rating decision was not previously considered by agency decision makers, addresses an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral foot disability. 


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a back disability have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for reopening the claim for service connection for a bilateral foot disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Specific to requests to reopen, a claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A letter sent in March 2007, prior to the initial rating decision, included notice of the type of evidence necessary to establish service connection and a disability rating or effective date for the disability under consideration, pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  As it relates to the claim to reopen service connection for a back disorder, Kent-compliant notice was issued in August 2007, after the initial adjudication of the claim.  To the extent that such notice was sent after the initial adjudication of this claim, the claim was readjudicated following the subsequent notification letter by a statement of the case issued in July 2007 and most recently in a supplemental statement of the case issued in April 2013.  This "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting a claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains service treatment records, VA treatment records, and records from the Social Security Administration.  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the AVLJ noted the basis of the prior determinations and the unestablished facts needed to reopen the claims of service connection for a back and bilateral foot disability.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The hearing also focused on the elements necessary to substantiate the claims and, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  


II. Analysis

The RO denied the Veteran's claim for service connection for a back disability in an April 2006 rating decision on the basis that the evidence did not show a current clinical diagnosis of a back disorder.  The RO also denied service connection for a bilateral foot disability on the basis that the evidence did not show that current foot diagnoses including hallux valgus, hammertoes, and pes planus had been incurred in service.  The Veteran was notified of this decision, but did not appeal.  No additional evidence pertinent to these issues was physically or constructively associated with the claim folder within one year of the rating decision.  Therefore, that rating decision became final based on the evidence then of record.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010); 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1105 (2013).  

The April 2006 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
  
In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The new evidence added to the record since the April 2006 rating decision consists of VA treatment records, SSA records, and the Veteran's hearing testimony.  This evidence shows complaints of back pain, but does not contain a diagnosis of a back disability.  Accordingly, new and material evidence to reopen the claim of service connection for a back disability has not been received.  This claim is not reopened.   

With respect to the claimed bilateral foot disability, the Veteran's hearing testimony contains his credible and competent report that he experienced hammertoes, bunions and bilateral foot pain during service and since service.  He also testified that his toes began stacking on top of each other in service and he received pads for them in service because they became rough and started bleeding.  He also testified that he was told not to keep complaining about his feet because he would not receive a promotion.  The Veteran's competent and credible testimony of bilateral foot symptoms in and since service trigger the duty to assist by providing a medical examination and opinion.  See 38 C.F.R. § 3.303 (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, new and material evidence to reopen the claim of service connection for a bilateral foot disability has been received.  This claim is reopened.   


ORDER

The petition to reopen the claim of entitlement for service connection for a back disability is denied.

The petition to reopen the claim of entitlement for service connection for bilateral foot disability is granted.



REMAND

The Veteran seeks service connection for a bilateral foot disability, to include hammertoes, pes planus, and bilateral bunions, status post bunionectomy.  He has testified that he started having problems with his feet during service, but did not go to sick call because he was afraid of being called a wimp and not obtaining his promotions.  His report of onset of foot pain and symptoms in and since service are competent and credible.  He must be scheduled for an examination to determine if he has a current bilateral foot disability, to include hammertoes, pes planus, and bilateral bunions, status post bunionectomies, which are related to service.

The Veteran also seeks entitlement to 38 U.S.C.A. § 1151 benefits for residuals of bilateral bunionectomies performed at the Montgomery, Alabama, VA medical center in April 2007 and in June 2007.  VA treatment records show he underwent surgery for a left foot bunion in for April 2007.  He also underwent surgery for a right foot bunion in June 2007.  The records reflect that he had some complaints of pain in each foot following the respective surgeries.  Since August 2007 he has complained of pain and other symptoms in both feet including feeling cold, pins and needles sensation, numbness, heat, and tingling.  The Veteran reports that his ability to ambulate is significantly impaired due to the symptoms in his bilateral feet.  VA records include diagnoses of causalgia with possible severe reflex sympathetic dystrophy of the bilateral feet; causalgia with reflex sympathetic dystrophy, type I with hyperalgesia; and complex regional pain syndrome.  A medical opinion is needed to determine whether the Veteran has an additional disability, claimed as a neurological condition of the bilateral feet, which was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment or, an event not reasonably foreseeable. 

The Veteran also seeks entitlement to service connection for a psychiatric disorder.  He contends that this disorder is secondary to the neurologic condition of his bilateral feet; or, in the alternative, is caused or aggravated by his service-connected disabilities.  An examination is needed to determine whether he has a psychiatric disorder that is related to his neurological condition of the bilateral feet or, to any of his service-connected disabilities.

Finally, the Veteran seeks a higher rating for his service-connected left inguinal hernia repair.  He testified that this condition has worsened since his last examination in August 2012.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of this disability.

In addition, on remand the Veteran should be given an opportunity to identify any healthcare providers who have treated him for his bilateral foot conditions, psychiatric disorder, and hernia.  All outstanding records that are identified are to be obtained.  The file also should be updated to include all relevant VA treatment records since June 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare providers who have treated him for his bilateral foot conditions, depressive disorder, and hernia.  After securing any necessary authorization from the Veteran, all non-duplicative treatment records are to be obtained.  Also, obtain all relevant VA treatment records since June 2012.  If any of these records cannot be obtained after reasonable efforts have been made, the Veteran must be notified and allowed an opportunity to provide the records.

2.  After completion of the above development, schedule the Veteran for a VA examination to determine the nature, onset and likely etiology of his bilateral foot disability, to include his bunions, hammertoes, pes planus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to state whether it is at least as likely as not that the Veteran's bilateral foot disabilities, to include his bunions, status post bunionectomies, hammertoes, and pes planus had onset in service or, are otherwise related to service.  In offering this assessment, the examiner must assume the Veteran's reports of in-service symptoms to be credible.

A detailed rationale for any opinion expressed must be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to address his claim for entitlement to 38 U.S.C.A. § 1151 benefits for residuals of bilateral bunionectomies.  An appropriate medical professional is to address the following:

a) State whether it is at least as likely not (50 percent probability or greater) that a causal connection exists between the Veteran's current neurologic disorders affecting his bilateral feet and any hospital care, medical or surgical treatment, or examination furnished by VA or in a VA facility, to specifically include the surgical treatment received in April 2007 and in June 2007 for his bilateral bunions.

b) For the currently diagnosed neurologic disorders affecting the Veteran's bilateral feet, state whether it is at least as likely as not (50 percent probability or greater) that the proximate cause of such disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

c) For the currently diagnosed neurologic disorders affecting the Veteran's bilateral feet, state whether it is at least as likely as not (50 percent probability or greater) that the proximate cause of such disability was due to an event that was not reasonably foreseeable?  

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided. 

A detailed rationale for any opinion expressed must be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of his psychiatric disorder.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner is to state whether it is at least as likely as not that the Veteran has a psychiatric disorder, to include depressive disorder, which is caused or aggravated by his neurological condition of the bilateral feet status post bilateral bunionectomies or, in the alternative is caused or aggravated by any of his service-connected disabilities.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A detailed rationale for any opinion expressed must be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left inguinal hernia.  The claims folder must be made available to and reviewed by the examiner.  

The examiner must describe all symptomatology related to the Veteran's left inguinal hernia.  The examiner must also indicate the impact the Veteran's left inguinal hernia has on his ability to secure or follow a substantially gainful occupation.

A detailed rationale for any opinion expressed must be set forth.  If the examiner cannot express an opinion without resorting to speculation, the report must state why that is so.

6.  Upon completion of the above requested development, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any of the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


